MEMORANDUM **
Md Mustafizur Khan, a native and citizen of Bangladesh, petitions for review of the Board of Immigration Appeals’ decision affirming the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, see Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002), and we deny the petition.
The record does not compel the conclusion that Khan’s untimely filing of his asylum application should be excused. See 8 C.F.R. § 1208.4(a). Accordingly, we deny the petition as to Khan’s asylum claim.
In regard to withholding of removal, substantial evidence supports the IJ’s finding that there has been a fundamental change in country conditions since Khan left Bangladesh, rebutting any presumption of future persecution. See Gui v. INS, 280 F.3d 1217, 1230 (9th Cir.2002). Therefore, we deny the petition as to Khan’s withholding of removal claim.
Substantial evidence also supports the IJ’s denial of CAT relief. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.